Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to communication filed on 07/28/2022. There are a total 20 claims pending in the application, claims 1, 15, and 19 have been amended, no claims have been canceled or added.

INFORMATION CONCERNING CLAIMS:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slik “Slik” (US 2018/0341619 A1).
1. 	In regard to claim 1 Slik discloses: 
“An apparatus (e.g., Fig. 1A) comprising: a storage device (e.g., storage system 108 in Fig. 1A) comprising: a storage medium;” (e.g., Fig. 1A, ¶ 0026, storage devices 110).
“a storage device controller coupled to the storage medium;” (e.g., Fig. 1A, ¶ 0039, Processors 122 may be, or may include, one or more programmable general-purpose or special-purpose microprocessors, digital signal processors (DSPs), programmable controllers).
“a storage device connector configured to couple the storage device to a host;” (e.g., ¶ 0022, pluggable modules may be installed within a system chassis instead of flash drives. Each module is configured with a non-transparent bridge (NTB) that mediates and secures access to a peripheral bus (for example, the Peripheral Component Interconnect (PCI)-Express (PCIe) bus; Fig. 1A, ¶ 0025, host system or host systems 104 that may access one or more storage systems 108 via a connection system using one or more network switches 116; Figs. 2, 3A, ¶¶ 0066-0067). Slik discloses various type of modules are pluggable to a chassis using NVMe connectors (see Fig. 2 of Slik). Fig. 3A of Slik shows NTB bridge 300 used to connect a host via a connector 318 (see bottom of Fig. 3A) and the NTB and plugged into the chassis (e.g., PCI bus 304 (see top of Fig. 3).  
“a host interface coupled between the storage device connector and the storage device controller;” (e.g., Fig. 1A, ¶¶ 0038-0039, NIC 130). Slik discloses that processor(s) comprises programmable controller. Processor 122 is coupled NIC interface 130. Host plugged into the chassis via a NVMe connector (see Fig. 3A). Thus, host interface coupled been a connector and controller (e.g., processor 122). 
“an attachable module interface configured to connect an attachable compute module to the storage device controller;” (e.g., Fig. 3E, ¶ 0083, NVMe drive 110 includes a NVMe controller 332 and flash or a storage class memory (SCM) (may be referred to as flash storage) 334). The compute module 200 is attachable to NVMe storage via connector).  
“and a module interface connector coupled to the attachable module interface.” (e.g., Fig. 2, ¶ 0059, The NTB 206 is coupled to an NVMe connector 208 via a PCIe link 206B; Fig. 3E and corresponding text description).   
2. 	In regard to claim 2 Slik further discloses: 
“wherein the attachable module interface comprises a data interface configured to exchange data between the storage device controller and the attachable compute module.” (e.g., ¶ 0050, storage adapter comprises a plurality of ports having input/output (I/O) interface circuitry that couples to the storage devices over an I/O interconnect arrangement). The I/O interface represents data interface recited in the claim.
3. 	In regard to claim 7 Slik further discloses: 
“wherein the attachable module interface comprises a connector configured to connect the attachable compute module to the storage device controller.” (e.g., ¶ 0059, Fig. 2, The NVMe connector 208 connects the compute module 200 to a NVMe slot (e.g. 136A, FIG. 1B)).
4. 	In regard to claim 8 Slik further discloses: 
“wherein the storage device comprises an enclosure having an opening configured to enable the attachable compute module to be connected to the attachable module interface through the opening.” (e.g., ¶ 0057, various pluggable modules may be used together or separately within a storage system chassis using available NVMe slots, for example, small form factor (SFF) slots). Slot comprises opening recited in the claim.
5. 	In regard to claim 9 Slik further discloses: 
“wherein the storage device controller is configured to control a visibility of one or more compute resources of the attachable compute module through the host interface.” (e.g., ¶ 0085, Fig. 3E, NVMe namespaces or subsets of NVMe namespaces that are made visible to the compute module 200).
6. 	In regard to claim 10 Slik further discloses: 
“wherein the storage device controller is configured to utilize one or more resources of the attachable compute module.” (e.g., ¶ 0083, Fig. 3E, The NVMe controller 332 controller 332 manages access to the flash storage 334).
7. 	In regard to claim 14 Slik further discloses: 
 “further comprising a network interface controller configured to utilize one or more compute resources of the attachable compute module.” (e.g., Fig. 1, ¶ 0044, enabling convenient, on-demand network access to a shared pool of configurable computing resources; ¶ 0077, FIG. 3C shows a block diagram where at least two compute modules 200A and 200B communicate with each other using the innovative NTB and tunneling technology of the present disclosure).
8. 	In regard to claim 15 Slik discloses: 
“A method (e.g., Abstract; Fig. 4; ¶ 0133) comprising: detecting an attachable compute module connected to an attachable module interface of a storage device (e.g., ¶ 0089, Fig. 4, the pluggable module's NTB detects another pluggable module NTBs), wherein the storage device comprises a storage medium (e.g., Fig. 1A, ¶ 0026, storage devices 110), a storage device controller coupled to the storage medium (e.g., Fig. 1A, ¶ 0039, Processors 122 may be, or may include, one or more programmable general-purpose or special-purpose microprocessors, digital signal processors (DSPs), programmable controllers), a storage device connector configured to couple the storage device to a host,” (e.g., ¶ 0022, pluggable modules may be installed within a system chassis instead of flash drives. Each module is configured with a non-transparent bridge (NTB) that mediates and secures access to a peripheral bus (for example, the Peripheral Component Interconnect (PCI)-Express (PCIe) bus; Fig. 1A, ¶ 0025, host system or host systems 104 that may access one or more storage systems 108 via a connection system using one or more network switches 116; Figs. 2, 3A, ¶¶ 0066-0067). Slik discloses various type of modules are pluggable to a chassis using NVMe connectors (see Fig. 2 of Slik). Fig. 3A of Slik shows NTB bridge 300 used to connect a host via a connector 318 (see bottom of Fig. 3A) and the NTB and plugged into the chassis (e.g., PCI bus 304 (see top of Fig. 3). 
“a host interface coupled between the storage device connector and the storage device controller,” (e.g., Fig. 1A, ¶¶ 0038-0039, NIC 130). Slik discloses that processor(s) comprises programmable controller. Processor 122 is coupled NIC interface 130. Host plugged into the chassis via a NVMe connector (see Fig. 3A). Thus, host interface coupled been a connector and controller (e.g., processor 122). 
“a module interface connector coupled to the attachable module interface;” (e.g., Fig. 2, ¶ 0059, The NTB 206 is coupled to an NVMe connector 208 via a PCIe link 206B; Fig. 3E and corresponding text description).
“and using one or more compute resources of the attachable compute module based
on detecting the attachable compute module.” (e.g., ¶ 0089, Fig. 3E, the compute module 200 accessing a NVMe storage drive 110 using the innovative NTB 206, according to one aspect of the present disclosure).
9. 	In regard to claim 16 Slik further discloses: 
“identifying the attachable compute module through the attachable module interface.” (e.g., ¶ 0089, the pluggable module's NTB detects other pluggable module NTBs by reading the PCIe configuration space of the stub endpoint).
10. 	In regard to claim 19 Slik discloses: 
“A system (e.g., Fig. 1A) comprising: a storage device (e.g., storage system 108 in Fig. 1A) comprising: a storage medium;” (e.g., Fig. 1A, ¶ 0026, storage devices 110).
“a storage device controller coupled to the storage medium;” (e.g., Fig. 1A, ¶ 0039, Processors 122 may be, or may include, one or more programmable general-purpose or special-purpose microprocessors, digital signal processors (DSPs), programmable controllers).
“a storage device connector configured to couple the storage device to a host;” (e.g., ¶ 0022, pluggable modules may be installed within a system chassis instead of flash drives. Each module is configured with a non-transparent bridge (NTB) that mediates and secures access to a peripheral bus (for example, the Peripheral Component Interconnect (PCI)-Express (PCIe) bus; Fig. 1A, ¶ 0025, host system or host systems 104 that may access one or more storage systems 108 via a connection system using one or more network switches 116; Figs. 2, 3A, ¶¶ 0066-0067). Slik discloses various type of modules are pluggable to a chassis using NVMe connectors (see Fig. 2 of Slik). Fig. 3A of Slik shows NTB bridge 300 used to connect a host via a connector 318 (see bottom of Fig. 3A) and the NTB and plugged into the chassis (e.g., PCI bus 304 (see top of Fig. 3).
“a host interface coupled between the storage device connector and the storage
device controller;” (e.g., Fig. 1A, ¶¶ 0038-0039, NIC 130). Slik discloses that processor(s) comprises programmable controller. Processor 122 is coupled NIC interface 130. Host plugged into the chassis via a NVMe connector (see Fig. 3A). Thus, host interface coupled been a connector and controller (e.g., processor 122).
“an attachable module interface coupled to the storage device controller;” 
“and an attachable compute module connected to the attachable module interface;” (e.g., Fig. 3E, ¶ 0083, NVMe drive 110 includes a NVMe controller 332 and flash or a storage class memory (SCM) (may be referred to as flash storage) 334). The compute module 200 is attachable to NVMe storage via connector).
“and a module interface connector coupled to the attachable module interface.” (e.g., Fig. 2, ¶ 0059, The NTB 206 is coupled to an NVMe connector 208 via a PCIe link 206B; Fig. 3E and corresponding text description).
11. 	In regard to claim 20 Slik further discloses: 
“wherein the attachable compute module comprises an identification data structure configured to be read by the storage device controller.” (e.g., ¶ 0089, the pluggable module's NTB detects other pluggable module NTBs by reading the PCIe configuration space of the stub endpoint).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Slik in view of Dambal et al. “Dambal” (US 2020/0389315 A1).
12. 	In regard to claim 3 Slik discloses all limitations included in claim 1 but does not expressly teach while Dambal discloses:  
“wherein the attachable module interface comprises a side-band interface.” (e.g., ¶ 0020, Fig. 2, sideband interface 214) communicate with the storage controller through a sideband interface.
Disclosures by Slik and Dambal are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for using resources in a network computing environment taught by Slik to include the sideband disclosed by Dambal.
The motivation for including the sideband as taught by paragraph [0022] of Dambal is to provide the strongest level of encryption common to both the service processor and the endpoint device.
Therefore, it would have been obvious to combine teaching of Dambal with Slik to obtain the invention as specified in the claim.
13. 	In regard to claim 4 Dambal further teaches: 
“wherein the side-band interface is configured to identify one or more parameters of the attachable compute module.” (e.g., ¶ 0022, to identify the strongest level of encryption common to both the service processor and the endpoint device).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Slik in view of Adrian “Adrian” (US 2019/0073148 A1).
14. 	In regard to claim 5 Slik discloses all limitations included in claim 1 but does not expressly teach while Adrian discloses: 
“wherein the attachable module interface comprises at least one power connection.” (e.g., ¶ 0057) connector to provide signal and/or power between attachable module and storage bay.
Disclosures by Slik and Adrian are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for using resources in a network computing environment taught by Slik to include the power connection disclosed by Adrian.
The motivation for including the power connection as taught by paragraph [0057] of Adrian is to improve airflow and/or cooling and/or reduce power requirements.
Therefore, it would have been obvious to combine teaching of Adrian with Slik to obtain the invention as specified in the claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Slik in view of Garnett et al. “Garnett” (US 2003/0030977 A1).
15. 	In regard to claim 13 Slik discloses all limitations included in claim 1 but does not expressly teach while Garnett discloses:
“wherein the attachable module interface is configured to enable the attachable compute module to be detached from the storage device and replaced with a different attachable compute module.” (e.g., ¶ 0010) providing a computer system to be hot-pluggable, thus allowing computer system modules to be replaced without requiring the entire computer system to be powered-down.
Disclosures by Slik and Garnett are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for using resources in a network computing environment taught by Slik to include providing hot-pluggable computer module disclosed by Garnett.
The motivation for including the hot-pluggable computer module as taught by paragraph [0010] of Garnett is to reduce downtime and to increase reliability of computer system.
Therefore, it would have been obvious to combine teaching of Garnnett with Slik to obtain the invention as specified in the claim.

Allowable Subject Matter
Claims 6, 11-12, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
Applicant argument have been fully considered but they are not persuasive. The independent claims 1, 15, and 19 have been amended. In regard to rejection of the independent claim 1, page 8 of the Remarks states:
“Without acquiescing in the grounds of rejection, claim 1 is amended to clarify that the storage device comprises “a storage device connector configured to couple the storage device to a host; a host interface coupled between the storage device connector and the storage device controller… and a module interface connector coupled to the attachable module interface” (emphasis added). As discussed during the interview, Applicant believes the Slik reference does not appear to disclose these features.”

Examiner respectfully disagrees. Fig. 1A of Slik shows host 104 and storage system 108 connected via network switch(es) 116. Fig. 1B shows the storage system 108A with the NIC 130 for interfacing to the host (same as Fig. 1A). Fig. 1B also describes the storage system chassis with plurality of NVMe slots (e.g., with small form factors (SFF) slots). Fig. 2 of Slik shows that several different types pluggable modules that may be plugged into the SFF slots using NVMe connectors (e.g., connectors 208, 220, 230, and 238 in Fig. 2). Slik further teaches that each module is configured with a non-transparent bridge (NTB), see paragraphs [0022]- [0023] of Slik. As shown in Fig. 1B of Slik, the storage system uses PCIe buses. Fig. 3A show how a host connected or plugged into storage system Using NTB 300. Figs. 3B-3E and corresponding text description show/describe different types of modules, including a computing module, are plugged to storage chassis. Therefore, the Examiner respectfully submits that Slik teaches or suggests all limitation recited in the independent claim 1 including the newly added limitations. The independent claims 15 and 19 recite similar limitations, thus the Examiner response to the arguments regarding the rejection of the independent claim 1 applies. There is no specific arguments regarding the rejection of the dependent claims. Accordingly, Examiner maintains his position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASHEM FARROKH/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
October 31, 2022